Hoar, J.
1. The first and most important question raised by the bill of exceptions is, whether the board of health of the city of Lawrence had the legal right to make the regulation which the defendant is charged with violating. Their authority is found in Gen. Sts. c. 28, the 6th section of which empowers boards of health to “ make all regulations which they judge necessary concerning burial grounds and interments within their respective limits,” and to “ establish penalties not exceeding one hundred dollars for any breach of such regulations.” We are of opinion that this section is not confined in its operation, as the defendant insists, to acts done within the burial grounds; but that the word “ interments ” properly includes and describes the removal of the bodies of deceased persons for the purpose of burial. That this necessary duty shall be performed, especially when undertaken for hire, by suitable and trustworthy persons, and that the moving of dead bodies through the public streets of a city shall be conducted with decency and safety, are obviously matters proper for municipal regulation, and which, as well as the mode of burial, may concern the public health to no slight extent. Austin v. Murray, 16 Pick. 121. Commonwealth v. Foley, 5 Cush. 108.
2. Nor does there seem to us to be anything unreasonable in the regulation which prohibits any person, unless appointed as *549an. undertaker, or otherwise authorized by the board of health, from moving from any house or other place in the city to any place of burial, the body of any deceased person. There is no suggestion or reason to suppose that the board of health did not appoint a sufficient number of proper pefsons to officiate as undertakers; and the giving of bonds, in the moderate amount required, to collect and account for the burial fees, was not objectionable as a condition of such an appointment.
3. The fact that the board of health, in making one of their regulations, had special reference to the defendant, if the regulation was in itself reasonable and lawful, and made applicable alike to all persons whom it would affect, is not material; and evidence of it was rightly excluded. A very large part of the laws are suggested by some particular instance of public inconvenience or individual misdoing, known to the law-makers, and giving occasion for their action. But the motives of legislators cannot be inquired into judicially, unless to aid in the interpretation of the law.
4. It is not necessary to determine whether the appointment of an undertaker by the board of health, when made for a year, would be revocable at their pleasure, without cause or notice, it not being made so in terms by the ordinance; because we are of opinion that the refusal or neglect of the defendant, when appointed, to give the bond required by the regulations, fully authorized the revocation of his appointment. It amounted in substance to a refusal to' accept the office upon the terms annexed to it. Declaring the appointment vacated for this cause did not therefore require any previous notice to him.

Exceptions overruled.